TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-12-00030-CV



                                      In re Sabrina Oberg


                     ORIGINAL PROCEEDING FROM TRAVIS COUNTY



                            MEMORANDUM OPINION


PER CURIAM

               On the record before us, we cannot conclude that relator is entitled to the relief

sought. See Tex. R. App. P. 52.7(a), 52.8(a). Because relator has failed to provide this Court with

a record, including a copy of any motion or order from which she seeks relief, we cannot determine

if relator is seeking relief from a final judgment from the county court or attempting to stay her

eviction pending an appeal in the county court. See Tex. Prop. Code §§ 24.007, 24.0051 (West

Supp. 2011). Further, we cannot determine whether relator has complied with any applicable interim

rent or supersedeas bond requirements. Id. Consequently, we deny her petition for writ of mandamus

and motion for temporary relief without prejudice.



Before Chief Justice Jones, Justices Henson and Goodwin

Filed: January 26, 2012